Citation Nr: 0833926	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for status post internal derangement of the right 
knee with degenerative changes.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO). 


FINDINGS OF FACT

1.  The veteran's right knee residuals have included mild 
instability for the entire period of increased rating claim. 

2.  The veteran's right knee degenerative joint disease has 
caused noncompensable limitation of motion, due to painful 
motion at 125 degrees of flexion, for the entire period of 
increased rating claim. 

3.  Rating the veteran's right knee disability residuals 
under separate Diagnostic Codes 5257 (instability, including 
due to meniscectomy) and Diagnostic Codes 5010-5003-5260/5261 
(arthritis and painful limitation of motion), rather than 
rating under Diagnostic Code 5259 (removal of semilunar 
cartilage of the knee), is more favorable to the veteran 
because it results in separate 10 percent ratings; the 
symptoms of removal of semilunar cartilage (i.e., the 
meniscus) that were previously rated under the single 
Diagnostic Code 5259 include both instability and loss of 
motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for the 
residual of instability of the right knee disability have 
been met for the entire period of claim.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2007).

2.  The criteria for disability rating in excess of 10 
percent for degenerative joint disease of the right knee, 
including painful motion, have been met for any period of 
claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake,  
22 Vet. App. 37 (2008).   

The March 2006 letter informed the veteran of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
the appellant was responsible for obtaining.  The March and 
December 2006 letters told the veteran that he could 
substantiate his claim with evidence that the disability had 
worsened.  The March 2006 and December 2006 letters told him 
that he could substantiate the claim with evidence of the 
effect of the disability on work.  He was not specifically 
told that the claim could be substantiated with evidence of 
the impact of the disability on daily life; however, the 
veteran was provided with a VA examination in which the 
impact of the disability on daily life was discussed.  This 
discussion should have put him on notice that such evidence 
was relevant to substantiating the claim. The disability is 
not rated solely upon specific test results.  Hence, 
additional notice was not required on the second element of 
Vazquez-Flores notice.  The March 2006 and December 2006 
letters provided notice on the third Vazquez-Flores notice 
element; and the March 2006 VCAA letter provided examples of 
evidence that could be submitted to substantiate the claim.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication; however, the timing deficiency 
was remedied by the readjudication of the claim after sending 
the notices.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
treatment records, VA treatment records, and private 
treatment records have been obtained.  The veteran has also 
been afforded a VA examination.  As such, no further action 
is necessary to assist the claimant with the claim. 

Criteria  for Rating Knee Disabilities

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

The veteran's right knee disability has been rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  Under that Diagnostic Code 5259, a single 10 
percent rating is for application for semilunar removal of 
cartilage with symptomatology.  A higher disability 
evaluation is not provided under this code. 

In this case, the Board will, to the veteran's benefit, 
change the use of Diagnostic Codes.  The symptoms of removal 
of semilunar cartilage (i.e., the meniscus) that were 
previously rated under the single Diagnostic Code 5259 
include both instability and loss of motion due to pain, so 
could result only in a single (maximum) disability rating of 
10 percent under Diagnostic Code 5259.    A higher disability 
rating than 10 percent is not provided by Diagnostic Code 
5259.  38 C.F.R. § 4.71a.

Rating the veteran's right knee disability residuals under 
separate Diagnostic Codes 5257 (instability, including due to 
meniscectomy) and Diagnostic Codes 5010-5003-5260/5261 
(arthritis and painful limitation of motion), rather than 
rating under Diagnostic Code 5259 (removal of semilunar 
cartilage of the knee), is both actually and potentially more 
favorable to the veteran because it results in separate 10 
percent ratings based on instability and painful limitation 
of motion, rather than a single 10 percent rating under 
Diagnostic Code 5259; and allows for consideration of higher 
future ratings than 10 percent based on instability 
(DIAGNOSTIC CODE 5257) and painful limitation of motion due 
to arthritis (DIAGNOSTIC CODE50105003-5260/5261).   See 
VAOPGCPREC 23-97 (separate disability ratings are possible 
for arthritis with limitation of motion under Diagnostic 
Codes 5003 and instability of a knee under Diagnostic Code 
5257); VAOPGCPREC 9-98 (when x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain). 

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate Diagnostic Codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate Diagnostic Codes, the compensable limitation of 
motion should be rated under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).   Diagnostic 
Code 5260 provides for a zero percent rating where flexion of 
the leg is limited to 60 degrees; 10 percent rating where 
flexion is limited to 45 degrees; 20 percent rating where 
flexion is limited to 30 degrees; and 30 percent rating where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides for a zero percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 
percent rating where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a.  

VA's General Counsel has interpreted that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
When x-ray findings of arthritis are present and a veteran's 
knee disability is rated under Diagnostic Code 5257, the 
veteran would be entitled to a separate compensable rating 
under Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.  The General 
Counsel further interpreted that separate ratings could also 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004.

Analysis of Increased Rating for Right Knee Disability

In November 2005, the veteran requested an increased 
evaluation for his service-connected right knee disability 
(then rated 10 percent disabling under Diagnostic Code 5259).  
Through his representative, he asserted generally that his 
service-connected right knee disability had increased in 
severity. 

In a December 2005 report, the veteran's private physician, 
I. Katz, M.D., indicated that the veteran was complaining of 
right medial knee pain, which had worsened over the last six 
months.  Prior to that, the veteran had occasional 
discomfort.  The veteran had an open right medial 
meniscectomy performed in 1975 and right knee arthroscopy 
performed in 1995.  

The veteran reported in December 2005 having medial-sided 
pain.  He denied any swelling.  The veteran stated that he 
had occasional popping and giving way.  There were minor 
lateral-sided symptoms.  The veteran took Aleve, Chondroitin, 
and Glucosamine.  He had had visco supplementation in the 
past with good results but he did not recall in which knee.  

Physical examination in December 2005 showed slight varus 
mechanical alignment with no lateral thrust in ambulation.  
Range of motion was from 0 to 125 degrees, almost to 130 
degrees.  The veteran had no cruciate or collateral 
instability.  He did have some minor varus pseudolaxity with 
medial joint line tenderness.  X-rays revealed that the 
mechanical axis fell in the mid medial compartment of the 
right knee where there was some moderate cartilage space 
narrowing.  Dr. Katz increased the veteran's Naprosyn dosage 
and gave him an unloader brace.  

In March 2006, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
constant pain in his knee.  He denied any stiffness.  The 
veteran had occasional swelling and reported that his knee 
gave way at times.  He denied any heat, redness, or locking.  
The veteran took 500 mg. of Naprosyn in the morning and took 
one tablet at night on occasion.  This caused relief from the 
pain with no side effects.  Precipitating factors included 
going down the steps, sitting for a long time, and driving.  
He tried to keep his knee straight so his knee did not hurt.  
Driving long distances and even walking or standing for a 
long time also caused flare-ups.  Alleviating factors were 
rest and pain medication.  Severity of the pain increased 
from 7 to 9 out of 10 with flare-ups.  This occurred every 
day several times per day.  It would get better in a few 
minutes.  There was no additional limitation of motion.  

In March 2006, the veteran denied any use of crutches, a 
brace, a cane, or corrective shoes.  He could walk without 
assistive devices.  The veteran was noted to have had two 
surgeries, one in service, and an arthroscopy in 1995.  He 
denied any episodes of dislocation or recurrent subluxation.  
The veteran reported that he was able to take care of himself 
with eating, grooming, bathing, and toileting.  He was a 
mailman who did a lot of walking.  He had requested that his 
route be changed.  On the current route he did not have to 
walk too much and could drive to distribute his mail.  

Examination of the right knee in March 2006 revealed a 
surgical scar in the middle of the right knee.  There was 
some tenderness on the medial and lateral joint line.  There 
was no ligamentous or meniscal instability.  Range of motion 
revealed flexion from 0 to 130 degrees.  The veteran 
complained of pain at the end of range of motion.  Range of 
motion remained the same after five repetitions.  X-rays of 
the right knee in March 2006 revealed degenerative changes 
with narrowing of the medial joint space.  There were no 
recent fractures or dislocations.  A diagnosis of right 
degenerative knee changes was rendered.  

Rating Instability

After a review of all the evidence, the Board finds that the 
veteran's right knee residuals have included mild instability 
for the entire period of increased rating claim, which meet 
the criteria for a 10 percent disability rating under 
Diagnostic Code 5257.  As it relates to Diagnostic Code 5257, 
the Board notes that the veteran reported having give way of 
his knee at the time of his December 2005 private examination 
and during his March 2006 VA examination.  At the time of the 
December 2005 VA examination, the veteran was found to have 
varus pseudolaxity.  Based upon the veteran's statements and 
the finding of pseudolaxity, the criteria for a 10 percent 
disability evaluation under Diagnostic Code 5257 have been 
met.  

The Board further finds that the criteria for an evaluation 
in excess of 10 percent under Diagnostic Code 5257 have not 
been met for any period of the increased rating claim because 
the evidence has not shown that for any period of the claim 
the veteran has had moderate instability or subluxation.  At 
the time of his December 2005 examination, the veteran had no 
cruciate or collateral instability.  At the March 2006 VA 
examination, the veteran denied having episodes of 
subluxation or dislocation, and physical examination revealed 
no ligamentous or meniscal instability.  

Rating Arthritis, Pain, and Limitation of Motion

The Board further finds that the veteran's right knee 
degenerative joint disease has caused noncompensable 
limitation of motion, due to painful motion at approximately 
125 degrees of flexion, for the entire period of increased 
rating claim, which meets the criteria for a 10 percent 
rating for degenerative joint disease of the right knee, 
including painful motion, for the entire period of claim 
under Diagnostic Codes 5010-5003.  38 C.F.R. § 4.71a.  The 
veteran's right knee symptomatology includes X-ray evidence 
of arthritis, and clinical evidence of some noncompensable 
limitation of motion, that is, limitation of flexion and 
extension that does not warrant a compensable (10 percent) 
rating based on limitation of flexion (Diagnostic Code 5260) 
or extension (Diagnostic Code 5261).  Here, the reported 
motion of the right knee in flexion has been from 0 to no 
less than 125 degrees on examination.  As noted, normal range 
of flexion of the knee is to 140 degrees.  Thus, the veteran 
has some limitation of motion of the right knee; however, the 
limitation of flexion is not compensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Also, there is no indication of 
limitation of extension, so as to render it compensable on 
that basis, under Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation; however, 
the observation of a skilled professional is more probative 
of the degree of the veteran's impairment than the veteran's 
general allegations of limitations of motion or worsening.  
In this case, even when considering the additional limitation 
of motion caused by fatigue, weakness and flare-ups, neither 
the actual range of motion nor the functional limitation 
warrants an evaluation in excess of 10 percent for limitation 
of motion based upon the diagnostic codes governing 
limitation of motion (Diagnostic Codes 5260, 5261).  The 
Board also notes that painful motion is considered limited 
motion at the point that the pain actually sets in.  See 
VAOPGCPREC 9-98.  Accordingly, under Diagnostic Codes 5010-
5003, a 10 percent rating, but no higher, is warranted for 
the entire period of increased rating claim.  38 C.F.R. 
§ 4.71a.  

Discontinued Rating under Diagnostic Code 5259

As indicated above, the Board is rating the veteran's right 
knee disability residuals under separate Diagnostic Codes 
5257 (instability, including due to meniscectomy) and 
Diagnostic Codes 5010-5003-5260/5261 (arthritis and painful 
limitation of motion), rather than rating under Diagnostic 
Code 5259 (removal of semilunar cartilage of the knee), 
because the separate ratings are more favorable to the 
veteran because it results in separate 10 percent ratings.  
In addition, the symptoms of removal of semilunar cartilage 
(i.e., the meniscus) that were previously rated under the 
single Diagnostic Code 5259 include both instability and loss 
of motion due to pain.  Because all of the symptomatology 
previously rated under Diagnostic Code 5259 is now being 
rated under separate Diagnostic Codes 5257 (instability, 
including due to meniscectomy) and Diagnostic Codes 5010-
5003-5260/5261 (arthritis and painful limitation of motion), 
there remains no distinct symptomatology upon which to 
maintain a disability rating under Diagnostic Code 5259.  

To continue rating any of the veteran's right knee symptoms 
of instability, subluxation, degenerative changes 
(arthritis), or limitation of motion, including due to 
painful motion, would violate the rule against pyramiding at 
38 C.F.R. § 4.14 (rating the same disability under various 
diagnoses is prohibited).  The Board's finding is consistent 
with the Court's holding in Esteban v. Brown, 6 Vet. App. 
259, 261 (1994), because a continued rating in this case 
under Diagnostic Code 5259 would involve rating on 
overlapping right knee symptomatology.  The veteran is now 
receiving separate 10 percent ratings for slight instability 
of his right knee under Diagnostic Code 5257 and for 
degenerative joint disease resulting in limited, painful 
motion under Diagnostic Codes 5010-5003, as discussed above.  

Diagnostic Code 5259 provides for a single 10 percent rating 
for removal of semilunar cartilage when it is symptomatic.  
Neither Diagnostic Code 5259 nor any other criteria for 
evaluating; however, a General Counsel opinion and a proposed 
VA rule regarding the criteria for evaluating musculoskeletal 
disabilities have discussed the symptoms of removal of 
semilunar cartilage, which include both subluxation and loss 
of motion.  A proposed rule amending the criteria for 
evaluating disabilities of the musculoskeletal system stated: 
"Diagnostic Code 5259 is currently titled 'Cartilage, 
semilunar, removal of, symptomatic,' with a single evaluation 
level of 10 percent.  The consultants suggested changing the 
condition to 'Patellofemoral subluxation or dislocation' and 
to base evaluation on the frequency of episodes.  See 68 Fed. 
Reg. 6998-01, 7016 (Feb. 11, 2003).  In addition, VAOPGCPREC 
9-98 stated: "With respect to DIAGNOSTIC CODE 5259, removal 
of the semilunar cartilage (or meniscus) . . . may resolve 
restriction of movement caused by tears and displacements of 
the menisci. . . . However, the procedure may result in 
complications such as reflex sympathetic dystrophy, which can 
produce loss of motion. . . Therefore, limitation of motion 
is a relevant consideration under Diagnostic Code 5259, and 
the provisions of sections 4.40 and 4.45 must be considered." 
(citations to medical treatises omitted).  Thus, VA has 
indicated that subluxation or dislocation and limitation of 
motion can be symptoms of removal of semilunar cartilage.  
For these reasons, the Board finds that the veteran is not 
entitled to a separate 10 percent rating under Diagnostic 
Code 5259 for symptomatic removal of semilunar cartilage.  
38 C.F.R. § 4.14. 

Extraschedular Rating Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disability has resulted in frequent periods of 
hospitalization.  Moreover, the veteran currently remains 
employed on a full-time basis.  The schedular rating criteria 
in this case encompasses all the veteran's findings and 
complaints, specifically including arthritis, instability and 
subluxation, described as popping and give-way, limitations 
of motion, including due to painful motion, tenderness, and 
including during reported flare-ups.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A separate 10 percent rating for the residual instability of 
the right knee is granted.

A disability rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


